internal_revenue_service department of the treasury tege appeals programs n los angeles street los angeles ca release number release date date date taxpayer_identification_number person to contact eric m wong employee id number tel fax _ refer reply to ap la emw in re tax years ending uil index certified mail dear this is a final adverse determination as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reason s you did not establish that you were operated exclusively for educational charitable or other exempt purposes as required by sec_501 of the internal_revenue_code you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 contributions to your organization are not deductible under code sec_170 for all years beginning on or after date you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager cc tax exempt and government entities oivision org address department of the treasury internal_revenue_service te_ge eo examinations commerce street ms 4900-dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f m v if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita b lough director eo examinations letter catalog number 34809f form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx thru december 20xxk legend org organization name org-1 org-1 xx date state state city city secretary secretary hs-1 hs-2 hs-3 hs-4 co-4 co co-6 website website dir-1 dir-2 dir-3 1t hygh school 6t companie sec_2 4t th address address president president directors co-1 co-2 co-3 issues should org's federal tax exempt status under sec_501 be revoked for failure to operate exclusively for exempt purposes described under such section facts background of org org hereinafter is referred to as org was formed on january by president org was formerly known as org-1 in its form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code org states this organization was formed for the purpose of providing credit counseling negotiation and debt management services to the public at no cost 20xx in city state in february 20xx org applied for federal tax exempt status and was subsequently recognized as an organization exempt from federal_income_tax under sec_501 and sec_509 org serves residence of city county and surrounding areas board_of directors org s board_of directors include president president and counselor secretary secretary secretary is a registered nurse with co-1 dir-1 a phd in clinical psychology dir-2 a nurse of the directors above only president is trained in the financial and credit counseling fields president is certified by the in addition to holding the office of the president president also runs the day-to-day activities of org the other directors do not get involved in org's activities the directors meet twice a year form 386-a rev department of the treasury - internal_revenue_service page -- f department of the treasury - intemal revenue service 886a a n explanation of items axpayer ame oo f t schedule no or exhibit - year period ende december yl org 20xx a thru december ' 20xx during the tax years under audit org had two employees president and a receptionist president performed debt management and counseling activities while the receptionist performed office duties and processing debt management clients’ applications currently org has four employees one certified counselor president one non-certified in-training counselor two receptionists debt management program debt consolidation program according to president debt management program dmp services accounted for percent of org's total activities org enrolled dmp clients during the tax years ended december 20xx the dmp service begins with an individual calling org if the individual needs to talk to the counselor the receptionist will transfer the call to the counselor if the individual did not know what org does the receptionist would describe what org does using a telephone scrip the following is the content of the telephone scrip v v v v v v v we lower your interest rate we lower your finance_charges we lower your monthly payments you only make a single monthly payment we stop over limit fees if there are any we stop collection calls if there are any we also offer free seminars on budgeting and how to establish re-establish your credit according to the receptionist she never had to go to the last bullet point of the telephone script advising the individual of the free seminars if the individual wants to make an appointment the receptionist would make an appointment to have the individual come to the office the receptionist would provide the individual with a budget form and instruct the individual to fill it out and bring it to the appointment she further informs the individual on what to bring to the appointment credit cards statements etc once the individual got to org’s office the session will begin step - gathering income and expense information if the individual did not fill out the budget form or only partially filled out the form the counselor will ask for the missing information to complete the form the counselor asks for information such as income and expenses form 886-a rev department of the treasury - internal_revenue_service m m page -- form 886a department of the treasury - internal_revenue_service name of taxpayer schedule no or exhibit year period ended explanation of items org december 20xx thru december 20xx balance of debt debt information any underlying reasons etc step - what are the options once the counselor gathered all income and expense information he will recommend one of the following options debt management program - if the individual has sufficient income to repay debts the counselor will offer dmp the counselor will go over the benefits of the dmps such as lower interest rate lower finance_charges lower monthly payment stop over limit and late fees stop collection calls and shorter pay off time if the counselor believes the individual is over-spending on an item paying too much for phone bills or paying for unnecessary expenses cell phone for a year-old kid the counselor will recommend cutting down or getting rid of these expenses accordingly the counselor also provides the client with a 8-page brochure the contents of the brochure are as follow important information pages - discusses the benefits of dmp and covers questions and answers about dmps tips about spending page - contains tips on spending mission statement page - describes org’s mission which is also available on org's web site the mission statement almost exclusively discusses dmp at the end of the page a phrase was disclosed budgeting credit re-establishment establishment and credit report information page - informs the clients about how bill consolidation can improve their situation in renting an apartment or qualifying for employment org also informs the clients of classes on budgeting and improving credit fico scores budget form page -- fill-in-the-blank income and expense items bankruptcy - if the individual did not have sufficient income to repay debts the counselor will inform the individual there is nothing org can do for them if there is no other alternatives the counselor will advise the individual to consider filing bankruptcy and refer him or her to a bankruptcy attorney the counselor also recommends to the individual to cut down spending the counselor further provides the individual with the same brochure provided to dmp clients with this the session ends the counselor does not refer the individual to other organizations for assistance step -- processing dmp clients form 886-a rev department of the treasury - internal_revenue_service page -- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer oa schedule no or exhibit year period e nded org december 20kx thru december 20xx once the client signs up for the dmp the counselor will enter the client's information into the database the data base will assign a client number the application package will go to the receptionist for processing the receptionist will send the proposal to the client's creditors if the client's accounts are not in collection status or if the creditor is one of the law firms the proposal will be sent electronically via email to co-2 co-2 will forward the proposal to the client’s creditors if the client's accounts are in collections or if the creditor is a law firm the proposal will be faxed to the creditor creditors accepted the proposal they will respond accordingly if the if the creditors wanted the terms of the proposal changed such as higher monthly payment amounts etc they will inform org of the changes either the counselor or the receptionist will contact the client to inform the client of the changes and ask whether or not the client wants to proceed with the dmp if the client agreed to the changes the receptionist will send the modified proposal to the creditors for approval once the client is admitted into the program the administrator will send a welcome package that includes the following letters credit counseling bureau of city county inc guidelines a letter informing the client that a proposal has been sent to their creditors a letter advising the client of the responsibilities once admitted into the dmp the counselor makes no further contact with the clients counselor for questions the counselor addresses them accordingly a review of client files obtained during the examination discloses no evidence of the counselor following up with the clients after they signed on to the dmp program if the client contacts the step - receiving payment from client and disbursing payments to creditors the client selects a date where he or she wants the fund to be withdrawn from his or her bank account for the purpose of repaying debts and paying the monthly dmp management fee to org org contracts with co-3 to withdraw the fund from the client's account co-3 holds the client's fund for five days after it withdraws the funds and then forwards the funds to org’s bank account once org receives the funds it will forward the funds to co-2 the next day co-2 will disburse the funds to the client's creditors accordingly once a month org sends an invoice to the client informing the client of the amount org has paid to the client’s creditors org charges dmp clients an initial set up fee of dollar_figure and a monthly management fee of dollar_figure the monthly management fee is included in the scheduled monthly payment and is automatically withdrawn from the client's bank account form 886-a rev department of the treasury - internal_revenue_service page -- fe department of the ces intemmal revenue service a name of taxpayer explanation of items schedule no or exhibit year pernod ended pay org december 20xx thru december 20kx counseling activities according to president the counseling activities account for percent of org’s total activities the counseling activities include people calling org with questions about their credit card problems credit report etc counselor will sign the caller up if not the counselor will advise them on considering bankruptcy and refer them to a bankruptcy attomey if the caller qualified for dmp the during the field_audit on april 20xx the agent listened to a live face-to-face counseling session between the counselor and a client the client came in with the budget form filled out and credit card statements ready the client is currently working she has been current with her credit card payments however her concem was that once medicare stops paying for her benefits and she has to pay the costs on her own she will not be able to keep up with the credit card payments once she’s behind the interest rate will go up and she won't be able to pay off the credit card debt balances the counselor went over the budget form to clarify the client's responses the following is a partial conversation between the client and the counselor counselor you pay dollar_figure for cable client yes got the maximum also have phone bill included in it counselor you put down dollar_figure for food client went to co-4 counselor how much do you spent client few hundred buy dried stuff at co-4 they last for months counselor how often do you buy groceries client weekly counselor you spend dollar_figure a month on clothes client yes spend at least dollar_figure on clothes buy nice things put them on credit cards counselor you spent dollar_figure on entertainment client belong to the client am on have to make a decision to pay for counselor let me see how much you owe altogether we play cards and go out for dinner will not be soon have to pay dollar_figure month for my prescriptions or get behind the counselor went over the balance of each credit card and came up with approximately dollar_figure in credit card debt the counselor offered dmp to the client and informed her that she will pay dollar_figure per month under the program and it will take her months to pay off the balance client so it is not much lower than what am paying now form 886-a rev department of the treasury - internal_revenue_service page -- form department of the treasury - internal_revenue_service 886a explanation of items name of taxpayer o schedule no or exhibit year period ended ad org december 20xx thru december 20kx counselor yes but the advantages are you cut only one check we send out an invoice to you to notify you how much we pay the credit card companies the credit card companies will send statements to you to show the payment balance client what’s about the interest rate counselor the interest rate will be lower except for the co-5 it will be about they only lower it by client how much does it cost me to do this counselor we charge a dollar_figure set up fee and a dollar_figure monthly fee right now your interest rate is ' the client agreed to sign up for the dmp the counselor instructed the client to pick a date where she wants the funds withdrawn from her bank account the client signed the debt consolidation agreement and direct payments authorization agreement selected a withdrawal date and paid the dollar_figure setup fee client don't want to give up all of my credit cards can keep one counselor yes you can keep the one with the lowest interest rate counselor you need to find a way to cut down your entertainment and clothes you can save lots of money client yes already began cutting back my prescription is killing me the advair is the most expensive one dollar_figure month they will be switching to a generic drug that will save me some counselor use credit cards wisely some people buy things they don't need will give you two business cards give one to your friend home if you have nothing to do read them on interest call me if you have questions the credit card companies make money will give you some paper to bring the counselor cut up the credit cards and ended the session education activities according to president org conducts educational seminars both in-house and outside in-house seminars according to president the in-house seminars accounted for activities during 20xx in 20xx org conducted seminars once a month approximately people attended each seminar and on average in a written response received by the revenue_agent agent on july percent of the total _ 20xx president form 886-a rev department of the treasury - internal_revenue_service page -- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org december 20xx thru december 20xx disclosed that org also conducted educational seminars in april june september and december 20xx the seminars were conducted by president president sent letters to city residences and business establishments to notify them of the seminars president got the addresses from the yellow page president however did not produce the list of the individuals whom he contacted to offer the seminars org also states on its web site that it offers free seminars president also informs the callers of the classes when they called in for counseling the subjects for the seminars included budgeting the materials used for these seminars are taken from the financial guide book and other books that president used in the face-to-face counseling sessions credit report establish and re-establish credit financial management org also provided no documentation such as sign-up and attendance sheets for the seminars according to president when people attended the seminars he did not ask them to sign-in or take their name and contact information each seminar lasted from to hours president did not think that he had to prove to anyone that he conducted these seminars out-side seminars president also conducted seminars and presentations to schools and other organizations in 20xx president conducted presentations to the following high schools and organizations hs-1-on the use of credit cards hs-2--on the use of credit card hs-3 - re-establishing credit hs-4 - organized by the city to get people off welfare and get back to work part of the program is establishing credit for employment purposes mental institution for people who can function with medication half-way houses president did not take the name of the participants he also did not take the contact information of the individuals who requested him to conduct the presentations according to president he did not think that he had to prove to anyone that he conducted these classes each presentation lasted from to hours the agent requested the name of the individuals whom president contacted to offer the seminars form 886-a rev department of the treasury - intemal revenue service page -- department of the treasury - internal_revenue_service rom ase’ name of taxpayer schedule no or exhibit year period ended explanation of items org december 20xx thru december 20xx for the purpose of confirming whether these seminars took place to the date of this report such information has not been provided hiring practices employee’s training and evaluation other than president org has not hired another counselor during 20xx president trained the only receptionist to take on the duties of a counselor this receptionist is no longer with org presently president is training his son dir-3 to become a counselor dir-3 has not yet been certified president trained the receptionist in general areas such as customer services reading credit reports basics of bankruptcy chapter or etc processing dmp clients the training is provided for the purpose of handling callers’ questions as for president's on-going training he takes cpe classes once every years in addition he also reads books to educate himself on credit counseling matters some of the books include planning and protecting your financial planning making cents - money debt and credit american credit and financial guide foreclosure preventing counseling - reserving the american dream the abc's of getting out of debt org primarily advertises its debt consolidation program in the yellow pages and penny saver the following is org’s advertising in the pennysaver and yellow pages advertising practices debt consolidation credit card bills lower single monthly payment lower interest rates save dollar_figure’s on finance_charges stop collection calis credit counseling bureau of city county debt consolidation lower monthly payments lower interest rates form 886-a rev department of the treasury - internal_revenue_service page -- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx thru december 20xkx save thousands of dollar_figuredollar_figuredollar_figure in finance_charges stop harassing phone calis member b b b org also advertises in the spanish yellow pages the following is the translation of a spanish ad credit counseling bureau inc debt consolidation lower monthly payments lower interest rates save thousands of dollar_figuredollar_figuredollar_figure in finance_charges stop those annoying calls website co-6 address city state city state org maintains a web site according to president the web site has not been an effective advertising channel the clients cannot sign up for dmp online the web site brings in about dmp clients per month the following are org’s web pages advertisement deleted financial information org’s form_990 shows the following financial information -dec-xx -dec-xx income program service revenue interest_income total income expenses officer compensation department of the treasury - internal_revenue_service form 886-a rev page -- cies name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx thru december 20xx salaries other compensations employee_benefits payroll_taxes accounting fees legal fees supplies telephone postage and shipping occupancy equipment rental and maintenance travel service charges miscellaneous expenses credit report advertising insurance other professional fees internet website expenses customer refund excess program payments contributions other taxes printing and publication depreciation total expenses excess deficit for the year the program service revenue was made up of dmp initial set up fees and monthly management fees from dmp clients and dmp related revenue law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual form 886-a rev department of the treasury - internal_revenue_service page -- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended december 20kx thru december 20xx no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the treasury regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt ‘ sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states in general an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 defines charitable the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and form 86-a rev department of the treasury - internal_revenue_service page -- form 886a department of the treasury- internal_revenue_service name of tax explanation of items schedule no or exhibit year period ende payer org december 20xx thru december 20xx juvenile delinquency the fact that an organization which is organized and operated for the relief of indigent persons may receive voluntary contributions from the persons intended to be relieved will not necessarily prevent such organization from being exempt as an organization organized and operated exclusively for charitable purposes the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 so long as it is not an action_organization of any one of the types described in paragraph c of this section sec_1_501_c_3_-1 defines the term educational i in general the term educational as used in sec_501 relates to - a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt form 886-a rev department of the treasury - internal_revenue_service page -- department of the treasury - internal_revenue_service form 886a explanation of items schedule no or exhibit year period ended name of taxpayer org december 20kx thru december 20xx the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d i b for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually form 886-a rev department of the treasury - internal_revenue_service page -- form 886a department of the treasury - internal revenue semice explanation of items name of taxpayer schedule no or exhibit year period ended org december 20xx thru december 20xxk identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above in solution plus inc v commissioner t c memo 20xx-21 the united_states tax_court held that an organization whose principal activity was to market and process consumer debt management plans was not entitled to exemption under sec_501 because the organization was not organized or operated exclusively for exempt purposes and failed to establish that it did not operate for a substantial non- exempt_purpose outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests taxpayer’s position on march 20xx the service issued a preliminary report of examination proposing revocation of org's federal tax exempt status under sec_501 effective january 20xx in the preliminary report the service also solicited org's positions on the proposed actions to the date of this report org has not responded to the service's proposed actions government’s position the government determines that org was not operated exclusively for one or more exempt purposes specified under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages form 886-a rev department of the treasury - internal_revenue_service page -- department of the treasury - intemal revenue service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx thru december 20xxk primarily in activities that accomplish one or more of such exempt purposes specified under sec_501 whether org was operated for an educational purpose the term education as specified in sec_501 c includes a instruction or training of an individual for the purpose of improving his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community when an individual contacts org and is not aware of what org does the receptionist would immediately follow a telephone script to inform the individual of all the benefits that org can provide if the individual enrolls in the dmp benefits such as lower interest rate lower finance_charges lower monthly payments one single monthly payment stopping of over limit fees and stopping of collection calls the telephone script did not provide for determining the individual's broader financial situation or proposing any alternatives to the dmp of the entire telephone script one bullet point was devoted to informing the individual of free seminars even then according to the receptionist this point is rarely mentioned to the individual there is also no evidence indicating that the org’s counselor attempts to devise a personal and specific solution to each client during the counseling session org's counselor obtains enough information from the individual to determine whether he or she is qualified for dmps if the individual is qualified for dmps the counselor will offer dmps if the individual did not have sufficient income to repay debts the counselor informs the individual that there is nothing the counselor can do for them and ends the session this is evidenced during the live counseling session that the counselor conducted on april 20xx refer to fact section for details while the client has been current with her credit card payments and has sufficient income to make credit card payments the client was concerned with her future once medicare ceases paying for her prescription drugs the counselor however offered only one solution to the client after gathering necessary income and expense information the option the counselor offered was a debt management plan when the client showed signs of resistance to the dmps counselor immediately listed the advantages of enrollment in the dmps advantages such as cutting only one check having org manage the account and lower interest rate to entice the client to sign up for the dmp the counselor did not attempt to find out what the client needed or present the client with other options such as following a strict budget that would include cutting down or getting rid of unnecessary expenses or contacting other agencies that offer prescription drug assistance or both although the counselor noted that the client has been overspending on entertainment and clothes the counselor only advised the client of cutting down on these two items at the end of the form 886-a rev -68 department of the treasury - internal_revenue_service page -- department of the treasury- intemal revenue service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended org december 20xx thru december 20xx the counseling session after the client signed up for the dmps and paid the initial set up fee org provides a 8-page brochure to all dmp clients as well as those org’s counselor determined were not qualified for dmps due to insufficient income to repay debts of the pages pages were devoted to answering dmp questions a one-page mission statement which primarily discusses the benefits of dmps one page was devoted to informing how bill consolidation can improve the clients chance of being able to rent an apartment or qualify for employment one-page containing tips on spending and a fill-in-the-blank budget form this indicates that org does not tailor its services to meet the specific needs of each individual furthermore a review of the client files did not disclose any evidence of org’s counselor contacting the clients after they signed on to the dmp program to follow up on their situation or to find out if they need further counseling org does not appear to have options other than selling dmps to clients org received no public and governmental supports it relies solely on dmp revenue for survival org generated dollar_figure and dollar_figure of revenue for the tax years 20xx and 20xx respectively percent of which was dmp initial set up monthly management fees and dmp related revenue org’s web site also primarily promotes dmp based on size and space devoted org's web site contain sec_5 tabs home faqs services applications and contact us while budgeting classes were mentioned substantially_all of the web pages were devoted to discussing and answering dmp questions org claimed that in 20xxx it offered free seminars on the subject of budgeting to the general_public however despite repeated verbal and written requests org has not provided evidence that such seminars had occurred in summary org’s primary purpose was to offer dmps to the general_public for fees the educational purpose if any was insubstantial and secondary offering dmps to the general_public for fees did not further an educational purpose as defined by sec_501 see also better business bureau of washinaton d c inc v united_states american institute for economic research v united_states american institute for economic research v united_states and solution plus inc v commissioner whether org was operated for a charitable purpose the term charitable as specified in sec_501 includes relief of the poor and distressed or of the underprivileged org however does not restrict its dmp services form 886-a rev department of the treasury - internal_revenue_service page -- department of the treasury - intemal revenue service form 886a explanation of items name of taxpayer org o- schedule no or exhibit year period ended december 20xx thru december 20xx to the poor distressed or underprivileged org offers its dmp service to anyone who responds to it advertising in and org utilizes the widely distributed directories such as and to market its dmps to the general_public the contents of the ads primarily entice debtors to sign up for dmps by promising them a lower single monthly payment lower interest rates saving of thousands of dollar on finance_charges and the elimination of harassing phone calls once an individual responds to the ad org makes no determination whether the individual is a member of a charitable_class the only determination org makes is whether the individual has sufficient income to repay the debt if the individual has sufficient income to repay the debts dmps service is offered if the individual does not have sufficient income to repay the debts org's counselor informs the individual there is nothing org can do for them the counselor does not refer the individual to other organizations for assistance such as financial or employment in summary org offers dmp services to anyone who is qualified for dmps without making a determination whether the individual is a member of a charitable_class primarily providing dmp services for a fee does not further charitable purposes as such org was not operated exclusively to further a charitable purpose under sec_501 see also better business bureau of washinaton d c inc v united_states american institute for economic research v united_states american institute for economic research v united_states and solution plus inc v commissioner conclusion since org was not operated exclusively for one or more exempt purposes under sec_501 its federal tax exempt status under such section should be revoked effective january 20xx org is liable for filing form_1120 u s_corporation income_tax return for the tax_year ended december 20xx and all years after department of the treasury - internal_revenue_service form 886-a rev page --
